Citation Nr: 1220375	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  04-36 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 20 percent for chronic low back pain.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from April 1971 to July 1976. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Los Angeles, California certified these claims to the Board for appellate review.  

The Veteran testified in support of these claims during a videoconference hearing held before the undersigned Acting Veterans Law Judge in May 2005.  In July 2005, the Board remanded these claims to the RO for additional action.  

By letter dated February 2012, the Board informed the Veteran that he had not signed a power of attorney designating Mark Lippman, Esq., who had been actively involved in another claim on appeal, as his representative.  The Board explained that he could choose to represent himself or appoint an accredited Veterans Service Organization or another private attorney to represent him.  The Board indicated that if it did not hear from the Veteran within 30 days of the date of the letter, it would assume that the Veteran wished to represent himself and resume review of his appeal.  

By letter dated May 2012, the Veteran's attorney responded by submitting a power of attorney signed by the Veteran designating the attorney Mr. Lippman as his representative, but limiting such representation to another claim on appeal.  The Board thus addresses that claim - entitlement to service connection for posttraumatic stress disorder (PTSD) - by separate decision.

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to this appeal.


FINDINGS OF FACT

1.  The Veteran has level I hearing acuity in his right and left ears. 

2.  The Veteran's low back disability worsened during the course of this appeal and now involves degenerative disc disease, but the disease is mild, resulting in painful and limited motion, but not incapacitating episodes lasting between 4 and 6 weeks during the past twelve months, favorable ankylosis of the thoracolumbar spine, or  forward flexion of the thoracolumbar spine to 30 degrees or less, including during flare-ups or on repetitive use.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 6100 (2011).

2.  The criteria for entitlement to an evaluation in excess of 20 percent for chronic low back pain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

During the course of this appeal, the Court held that, with regard to claims for increased compensation, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008). 

The Court further held that, if the DC under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant. As well, the Court held that the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, including competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id. at 43-44. 

Subsequently, however, the United States Court for the Federal Circuit (Federal Circuit) reviewed Vazquez-Flores on appeal and held that the statutory scheme did not require the notification noted above.  The Federal Circuit explained that the notice described in 38 U.S.C.A. § 5103(a) need not be veteran specific and that daily life evidence was not statutorily mandated.  The Federal Circuit thus vacated the Court's decision to the extent it required notification of alternative DCs and the need to submit potential daily life information on the basis that such evidence was not needed for proper claims adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the RO provided the Veteran VCAA notice on his claims by letters dated in January 2004, September 2005, March 2006 and May 2008.  With regard to content, these letters reflect compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate those claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  The RO sent the Veteran some of the notice letters after initially deciding the Veteran's claims; they are thus untimely.  The RO cured this timing defect later, however, by readjudicating the Veteran's claims in a supplemental statement of the case issued in April 2010.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file the evidence the Veteran identified as being pertinent to his appeal, including post-service VA and private treatment records and information from the Social Security Administration (SSA).  The RO also afforded the Veteran VA examinations, during which VA examiners addressed the severity of the Veteran's hearing loss and low back disability.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic codes, and considered the full history of the disabilities.  


II.  Analysis

The Veteran seeks increased evaluations for bilateral hearing loss and a low back disability.  He claims that the 0 and 20 percent evaluations assigned these disabilities, respectively, do not accurately reflect the severity of his hearing loss and low back symptoms.  According to a written statement his representative submitted in April 2005 and the Veteran's hearing testimony, presented in May 2005, these disabilities are worsening and warrant the assignment of 40 percent evaluations.  Allegedly, the hearing loss now necessitates the use of hearing aids and his back disability is severe.  With regard to his hearing loss, he questions the appropriateness of the RO discounting the report of a VA audiological examination conducted in April 2004, which shows level VI hearing acuity in the right ear and level VIII hearing acuity in the left ear, on the basis that it is unreliable.  

A.  Schedular Evaluations

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other cases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

1.  Hearing Loss

The RO has evaluated the Veteran's bilateral hearing loss as 0 percent disabling pursuant to 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2011).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85 (2011).  The degree of disability resulting from service-connected defective hearing is mechanically determined by applying the numeric designations assigned to the rating schedule after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Results of the evaluations are analyzed using Tables VI, VIA and VII, identified in 38 C.F.R. § 4.85.  

In cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2011). 

When the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2011). 

Based on these criteria and for the reasons noted below, the evidence of record establishes that the Veteran's bilateral hearing loss disability picture does not more nearly approximate the criteria for an increased evaluation under DC 6100.  During the course of this appeal, the Veteran had, at worst, level I hearing acuity in the right ear and level I hearing acuity in the left ear, hearing loss not sufficiently severe to warrant a compensable evaluation.

Medical professionals first noted that the Veteran had hearing loss during service and confirmed such loss regularly during the 1990s.  Prior to the Veteran filing a claim for an increased evaluation for his hearing loss in November 2003, he underwent two VA audiological examinations, one in June 1998, the other in November 2000.  (He also underwent one in September 2003, but the report of the examination does not include all findings necessary to rate the Veteran's hearing loss.)  

According to the reports of the 1998 and 2000 examinations, the Veteran's hearing loss gradually worsened during this time period.  In June 1998, the Veteran had average decibel loss of 30 on the right and of 31 on the left and speech recognition scores of 92 percent in both ears (level I hearing acuity bilaterally).  In November 2000, he had average decibel loss of 35 on the right and left and speech recognition scores of 100 percent in both ears (level II hearing acuity bilaterally). 

This worsening did not later progress, however, to the extent that an increased evaluation is now assignable.  During a VA audiological examination conducted in April 2004, in support of the Veteran's claim, an audiometer revealed the following pure tone thresholds, in decibels: 


HERTZ

1000
2000
3000
4000
RIGHT
55
60
60
80
LEFT
50
60
65
65

An examiner noted average decibel loss of 64 in the right ear and of 60 in the left ear.  He also noted speech discrimination of 60 percent in the right ear and of 44 percent in the left ear.  

Assuming the validity and reliability of these findings, and applying those pertaining to the right ear to Tables VI and VI(a) (Veteran's right ear hearing loss meets the criteria of 38 C.F.R. § 4.86 for being exceptionally patterned), a numeric designation of VI for the right ear results.  Applying those pertaining to the left ear to Table VII, a numeric designation of VIII for the left ear results.  Applying the higher numeral of VIII for the left ear hearing loss and the numeral of VI for the right ear hearing loss to Table VII establishes the Veteran's entitlement to a 40 percent evaluation for his bilateral hearing loss, as alleged.  However, because the examiner found these results to be invalid and unreliable, the Board may not rely upon them in determining the severity of the Veteran's hearing loss.  According to the VA examiner, he was unable to determine the degree or configuration of the Veteran's hearing loss due to these invalid and unreliable results.  

In September 2008, the Veteran underwent another VA audiological examination.  On this date, an audiometer revealed the following pure tone thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
RIGHT
10
25
35
40
LEFT
15
25
40
40

An examiner noted average decibel loss of 27.5 in the right ear and of 30 in the left ear.  He also noted speech discrimination of 94 percent in both ears.  He diagnosed normal to mild bilateral, high frequency, sensorineural hearing loss.    

Applying the right ear findings to Tables VI, a numeric designation of I for the right ear results.  Applying the left ear findings to Table VI, a numeric designation of I for the left ear results.  Applying these numerals to Table VII establishes the Veteran's entitlement to a noncompensable (0 percent) evaluation for his bilateral hearing loss.  According to the examiner, these test results have good reliability, test, retest and inter-test.  

The Veteran bases his assertion that an increased evaluation is warranted on the results of the April 2004 audiological examination.  Again, however, according to the VA examiner, an individual who has medical training, these results are unreliable.  Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  Based on the expertise of the VA examiner and because there is no evidence of record suggesting that the VA examiner's opinion should be questioned based on a lack of competence or credibility or for any other reason, the Board places weight on the VA examiner's opinion and concludes that the findings of this examination are unreliable.   

The Board recognizes that the rating schedule is designed to accommodate changes in condition and that the Veteran may be awarded a different evaluation in the future should his bilateral hearing loss disability picture change.  38 C.F.R. § 4.1.  At present, however, the noncompensable evaluation assigned this disability is the most appropriate given the medical evidence of record.  

The Board thus concludes that the schedular criteria for entitlement to a compensable evaluation for bilateral hearing loss are not met.  In reaching this decision, the Board considered the complete history of the disability as well as the current clinical manifestations and the effect the disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The Board also considered the benefit-of-the-doubt rule, but because the preponderance of the evidence is against the claim, the rule is not for application. 

2.  Low Back Pain

The RO has evaluated the Veteran's low back disability as 20 percent disabling pursuant to Diagnostic Codes (DCs) 5295 (initially) and 5237 (most recently).  For the reason that follows, the Board discusses the latter DC only. 

VA twice amended the DCs pertinent to spine ratings shortly before the Veteran filed his claim for an increased evaluation for a back disability, once in August 2002, again in September 2003.  The Veteran then filed his claim and, in denying it in a rating decision dated July 2004, the RO mistakenly referred to DC 5295, no longer in existence as a result of the amendments.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002); 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235-5243 (2011); see also corrections at 69 Fed. Reg. 32,449 (June 10, 2004) (not applicable to this appeal).

According to the General Rating Formula For Diseases and Injuries of the Spine (general rating formula), all diseases and injuries of the spine other than intervertebral disc syndrome, including lumbosacral strain under DC 5237, are to be rated pursuant to the general rating formula.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated under either the general rating formula or the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DCs 5235-5243 (2011).

According to the general rating formula, a 20 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is to be assigned for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5) (2011).

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, Note (1) (2011).

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  A 10 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2011).

Normal ranges of motion of the thoracolumbar spine include: flexion from 0 to 30 degrees; extension from 0 to 90 degrees; lateral flexion bilaterally from 0 to 30 degrees; and rotation bilaterally from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2011). 

As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2011).

Based on these criteria and for the reasons noted below, the evidence of record establishes that the Veteran's low back disability picture does not more nearly approximate the criteria for an evaluation in excess of 20 percent under DC 5237.  The Veteran's low back disability worsened during the course of this appeal and involves degenerative disc disease, but the disease is mild, resulting in painful and limited motion, but not incapacitating episodes lasting between 4 and 6 weeks during the past twelve months, favorable ankylosis of the thoracolumbar spine, or forward flexion of the thoracolumbar spine to 30 degrees or less including during flare-ups or on repetitive use.  

Prior to the Veteran filing his claim for an increased evaluation for a low back disability, as early as the 1970s, including during treatment visits, VA examinations and SSA evaluations, he expressed back complaints and medical professionals noted tenderness over the lumbosacral area, muscle spasm, pain, including radiating to the left leg and on motion, limitation of motion, decreased strength in the lower extremities and positive straight leg raising on the right, but x-rays, including those taken in February 1997, June 1998, January 2000, October 2000 and November 2000, showed no significant abnormalities.  

Beginning in 1998, the Veteran reported a worsening of low back symptoms and flare-ups thereof, which corresponded with abnormalities shown on magnetic resonance imaging conducted in July 1998.  At that time, a medical professional first diagnosed disk disease of the lumbar spine and mild spina bifida.  Thereafter, including during outpatient treatment visits and SSA evaluations, the Veteran reported flare-ups of low back symptoms, radiating pain and numbness in the lower extremities.  From 2000 to early 2003, medical professionals attributed these problems to disk disease, radiculopathy and muscle strain.  They ordered the Veteran to undergo physical therapy and use a TENS unit.  

In November 2003, the Veteran filed his claim for an increased evaluation and, in support thereof, the RO afforded him a VA examination.  On that date in April 2004, the examiner noted no abnormal curvature of the spine, forward flexion from 0 to 65 degrees, extension from 0 to 30 degrees, right lateral flexion from 0 to 25 degrees, left and right lateral rotation from 0 to 40 degrees, all motions without pain, and a 5 to 10 percent decrease in range of motion due to pain during flare-ups.  He ruled out all other symptoms, including neurological (the Veteran reported tingling, but there were no objective deficits), and indicated that the Veteran could not do any repetitive motion due to severe weight problems (weighed 270 pounds).  X-rays showed mildly narrowed disc space and an electromyelogram was normal with no evidence of sciatic neuropathy, myopathy or radiculopathy. 

Pertinent evidence recorded since then includes: (1) an August 2005 Report Of Final Evaluation, which shows that, despite 5 segment-specific adjustments to the Veteran's lumbar spine, his low back pain did not resolve; (2) records from the Social Security Administration and VA dated since 2004, which include continued complaints of radiating low back pain, doctors' notations prescribing pain medication, and a  2005 approval for chiropractic care; (3) July 2005 and September 2008 VA x-ray reports confirming minimal degenerative disc disease and osteoarthritis; (4) a report of VA examination conducted in September 2008, during which the Veteran denied radiation of his back pain and incapacitating episodes and the examiner noted tenderness to palpation, forward flexion from 0 to 80 degrees with pain at extremes, extension from 0 to 15 degrees with pain at extremes, left and right lateral rotation and bending from 0 to 30 degrees with pain at extremes, not additionally limited by fatigue, incoordination, weakness, or lack of endurance during flare-ups or on repetitive use and diagnosed mild degenerative disk disease.    

This evidence clearly shows that the Veteran's low back disability has gradually worsened since 1998, including during the course of this appeal.  However, it has not yet become so severe that it warrants the assignment of a schedular evaluation in excess of 20 percent under either the general rating formula or the formula for evaluating intervertebral disc syndrome.  Although it now involves intervertebral disc syndrome, that condition is mild and according to the Veteran, not causing any incapacitating episodes.  In addition, although it is causing painful and limited motion, even during flare-ups and on repetitive use, forward flexion is not limited to 30 degrees or less.    

The Board thus concludes that the schedular criteria for entitlement to an evaluation in excess of 20 percent for a low back disability are not met.  The Board also finds that in light of the normal neurological findings on the VA examinations, a separate compensable rating for radiculopathy is not warranted.  In reaching this decision, the Board considered the complete history of the disability as well as the current clinical manifestations and the effect the disability has on the Veteran's earning capacity.  The Board also considered the benefit-of-the-doubt rule, but because the preponderance of the evidence is against the claim, the rule is not for application. 

B.  Extraschedular and Total Evaluations

In certain circumstances, a claimant may be assigned a higher initial or increased evaluation on an extraschedular basis.  The question of whether such an evaluation may be assigned on such a basis is a component of a claim for a higher initial or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the RO or Board must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

If the claimant or the evidence raises the question of entitlement to a higher initial or increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular evaluation is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

A total disability rating based on individual unemployability (TDIU) is also a component of a claim for a higher initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU may be granted when a veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In this case, the Veteran has not raised the question of entitlement to an extraschedular evaluation for his bilateral hearing loss or a low back disorder on an extraschedular basis.  His symptoms are clearly contemplated by the schedular rating criteria.  Referral for consideration of this matter is thus not necessary.  In addition, although he claims that he is totally disabled and unable to work, he does not assert that his service-connected disabilities, including the hearing loss and back pain, play a role in his unemployability.  Rather, he claims and has submitted records from SSA showing that his psychiatric disability renders him unemployable.  Given that the Veteran is not service connected for any psychiatric disorder (see separate decision), the Board need not consider whether the Veteran is entitled to a TDIU.    


ORDER

A compensable evaluation for bilateral hearing loss is denied.

An evaluation in excess of 20 percent for chronic low back pain is denied.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


